February 27, 2009


Mr. Grey Pierson
Pierson Behr
301 West Abram Street
Arlington, TX 76010


Honorable Debra Lehrmann
360th District Court
200 E Weatherford St., 4th Floor
Fort Worth, TX 76196-0290
Mr. Paul Micheal Schneider
The Schneider Law Firm, P.C.
2000 E. Lamar Blvd., Suite 600
Arlington, TX 76006

RE:   Case Number:  08-0482
      Court of Appeals Number:
      Trial Court Number:  360-383043-05

Style:      IN RE  JOANNE LOVITO-NELSON

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Thomas A.     |
|   |Wilder            |